DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites multiple recitations of the element, “a driving assembly”, thus it is unclear whether the second recitation of “a driving assembly” is the same element as the first recitation. Additionally, the claim also recites, “the driving assembly holder is connected to at least a part of the driving assembly”, thus it is unclear which driving assembly applicant is referring to since there are multiple driving assemblies recited in the claim. Claims 2-20 are also rejected because of their dependency on claim 1.
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites multiple recitations of: “a first direction”, “a second direction” and “third direction”, therefore it is unclear whether the second recitation of “a first direction”, “a second direction” and “third direction” is the same or different from the first recitation of “a first direction”, “second direction”, and “third direction”, respectively. Claims 13-20 are also rejected because of their dependency on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 11-12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smyth et al. (US Patent No. 11,092,773).
Regarding claims 1-2, 4, 7, 11-12, 14 and 17, Smyth teaches an optical element driving mechanism, comprising:
a movable part (314), including an optical element holder (310) for connecting an optical element and a driving assembly, wherein the optical element is configured to receive an incident light adjusted by an optical path adjusting unit;
a fixed part (316), wherein the movable part is movable relative to the fixed part;
a driving assembly (312), configured to drive the movable part to move relative to the fixed part, wherein the driving assembly holder (314) is connected to at least a part of the driving assembly;
a supporting assembly (910) wherein the movable part is movable relative to the fixed part in multiple dimensions via the supporting assembly;
wherein the driving assembly has a first coil (332), a second coil (326), a third coil (330), a first magnet (328) and a second magnet (324);
wherein the first coil (332) and the first magnet (328) are configured to drive the optical element holder to move along a first dimension relative to the driving assembly holder;
wherein the second coil (326) and the second magnet (324) are configured to drive the driving assembly holder to move along a second dimension relative to the fixed part;
wherein the third coil (330) and the first magnet (328) are configured to the driving assembly holder to move along a third dimension relative to the fixed part;
wherein the first dimension is parallel to a first direction, the second dimension is parallel to a second direction, and the third dimension is parallel to a third direction, wherein first, second, and third direction are perpendicular to each other (Fig. 2) [claims 2 and 12];
wherein the fixed part further includes:
a base;
a casing (1102) arranged along a main axis;
a top wall (1102a) having a plate-like structure, wherein the top wall is not parallel to the main axis, and the top wall is perpendicular to the main axis;
a side wall, having a plate-like structure and extending from an edge of the top wall, wherein: 
the top wall is not parallel to the side wall;
the side wall is parallel to the main axis;
the base has a plate-shaped structure that is not parallel to the main axis; 
the optical axis is not parallel to the main axis, and 
the main axis is perpendicular to the optical axis (Fig. 11) [claims 4 and 14];
a sensing assembly for sensing the movement of the movable part relative to the fixed part, the sensing assembly includes:
a first sensing element (1006) for sensing the movement of the optical element holder relative to the driving assembly holder;
wherein the first sensing element is used for sensing the movement of the optical element holder relative to the driving assembly holder in the first dimension;
a second sensing element (1002) for sensing the movement of the driving assembly holder relative to the fixed part;
the second sensing element for sensing the movement of the driving assembly holder relative to the fixed part in the second dimension;
a third sensing element (1004) is used for sensing the movement of the driving assembly holder relative to the fixed part;
the third sensing element is used for sensing the movement of the driving assembly holder in the third dimension relative to the fixed part [claims 7 and 17];
wherein the second dimension is parallel to an optical axis of the optical element (AF direction is parallel to the optical axis of the optical element 102) [claim 11];
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852